IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-10418
                         Conference Calendar



UYI KING OSAYANDE,

                                          Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-267-G
                      --------------------
                         August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Uyi King Osayande, federal prisoner # 26653-077, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition for

writ of habeas corpus.

     Osayande argues the merits of some of his claims which he

raised in his 28 U.S.C. § 2241 petition and raises a new claim.

He asserts that he has demonstrated cause and prejudice for his

failure to raise these claims at trial or on direct appeal and

has shown a fundamental defect in his conviction and an invalid

sentence and, therefore, did not abuse the writ as found by the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10418
                                  -2-

magistrate judge and the district court.    He asserts that the

Government must plead abuse of the writ and that his petition

should not be denied as successive because his first § 2255

motion was not denied on the merits.    Osayande also asserts that

the district court erred in denying his petition without

conducting a de novo review and committed a structural error by

failing to hold an evidentiary hearing pursuant to 28 U.S.C.

§ 2243 on the legal sufficiency of his allegations.

     These arguments are meritless.    The district court conducted

a de novo review and adopted the magistrate judge’s finding that

Osayande was not entitled to proceed pursuant to 28 U.S.C. § 2241

because the relief he was seeking must be sought under 28 U.S.C.

§ 2255 and he had not demonstrated that the remedy provided for

under 28 U.S.C. § 2255 relief was inadequate or ineffective.      The

district court found from the face of the petition that Osayande

was not entitled 28 U.S.C. § 2241 relief; thus, the court did not

err in not holding a hearing on Osayande’s petition.

     Osayande does not argue that he is entitled to relief under

28 U.S.C. § 2241 or that the remedy under 28 U.S.C. § 2255 is

inadequate or ineffective.    Although this court applies less

stringent standards to parties proceeding pro se than to

attorneys, pro se parties must still brief the relevant issues.

Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).    Because

Osayande has failed to challenge the district court's reasons for

denying § 2241 relief, he has abandoned that challenge.    See

Brinkmann v. Dallas Co. Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).
                          No. 01-10418
                               -3-

     Osayande’s motion for review of “constitutional violation of

structural error” is DENIED.

     AFFIRMED; MOTION DENIED.